El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En escritura pública de 5 de octubre de 1927 Floirán An-gleró y sn esposa confesaron deber a Joseph Symister $336 y para garantía de su pago le hipotecaron un solar con casa radicado en Cataño. No consta en estos autos que esa hipo-teca fuera inscrita en el registro de la propiedad. Para co-brar esa deuda demandó Symister a sus deudores en una corte municipal y obtuvo como aseguramiento de la senten-cia que se dictase el embargo de dicha finca para responder de la cantidad reclamada, cuyo embargo fue anotado en el *469registro de la propiedad, siendo vendida después la finca para ejecutar la sentencia, y adjudicada al ejecutante. Des-pués de anotado el embargo en el registro de la propiedad fue constituida otra hipoteca por los Angleró sobre la misma finca por $500 en octubre de 1928 a favor de Arthur W. Kuenzli. Estando ejecutando Kuenzli su hipoteca presentó demanda en la Corte de Distrito de San Juan contra Symister y los esposos Angleró alegando en su primera causa de ac-ción que el embargo de Symister es nulo por no haber sido notificado a los esposos Angleró y que por eso debe ser can-celado en el registro. En otra causa de acción se alegó que la sentencia dictada a favor de Symister es nula así como la venta y la adjudicación de la finca hecha a su favor.
Resolviendo la corte de distrito el presente pleito de nu-lidad dictó sentencia declarando con lugar la segunda causa de acción y sin lugar la primera, sin especial condena de cos-tas, y Kuenzli apeló esa sentencia en cuanto a la primera causa de acción.
Dice el apelado Symister en su alegato ante nosotros que carecemos de jurisdicción para resolver la presente apelación porque la corte inferior no la tenía para conocer del pleito de Kuenzli ya qtie la cuestión en controversia en él es si es nulo o no el embargo de Symister trabado en su pleito reclamando el pago de $336, pleito cuyo conocimiento corresponde por su cuantía a la corte municipal, y-que la hipoteca de Kuenzli por $500 no es la que está en. discusión y por eso no determina la jurisdicción en este caso.
El apelante no ha tratado esa cuestión de jurisdicción en su alegato escrito ni oral pues no asistió a la vista de esta apelación.
En el pleito de Symister se trataba del cobro de $336 ante una corte municipal pero lo que ahora está en controversia en el que ha promovido Kuenzli es si el embargo anotado én el registro de la propiedad a favor de Symister sobre la finca de los esposos Angleró es nulo o no y por eso es el valor de la cosa y no el de la reclamación que produjo el embargo el *470que debe regular la jurisdicción en el pleito presente, según lo hemos declarado en el caso de Río v. Vázquez, 17 D.P.R. 672, en el que dijimos que una corte de distrito tiene juris-dicción para conocer de una acción para dejar sin efecto un embargo, cuando resulta que los bienes embargados tienen un valor de más de $500. En este caso aparece de los autos que sobre dicha finca se constituyeron dos hipotecas: una por $336 a favor de Symister y otra a favor de Kuenzli para garantizarle el pago de $500, más sus intereses y $75 para costas y honorarios de abogado, lo que demuestra que su valor es superior a $500, por lo que la corte de distrito tuvo ju-risdicción para conocer de este pleito y consiguientemente la tenemos nosotros para conocer de la apelación en él inter-puesta.
La parte apelante dice en su primer motivo para sostener este recurso que la corte inferior cometió error al declarar sin lugar la primera causa de acción. No expone por qué llega o puede llegarse a esa conclusión, como debió haberlo hecho para que por él pudiera conocerse la naturaleza e importancia del error alegado, pero por su argumentación vemos que se funda únicamente en que el embargo de la finca anotado en el registro de la propiedad no fué notificado a los demandados dueños de ella, como requiere la sección 9 de la ley para asegurar la efectividad de las sentencias.
Si el embargo de bienes inmuebles que se anotó en el re-gistro a favor de Symister ha de ser notificado a los esposos Angleró, dueños de la finca, es cuestión que a ellos interesa y que pueden renunciar porque la falta de esa notificación no constituiría un defecto jurisdiccional sino una mera irre-gularidad del procedimiento que no puede ser invocada por otras personas. Por este motivo podríamos confirmar la sentencia apelada en cuanto declara sin lugar la primera causa de acción pero no lo haremos porque entendemos que dicha notificación no era necesaria en este caso, como pasa-mos a demostrar.
La Ley de Enjuiciamiento Civil que en materia de *471aseguramiento de sentencias rigió basta 1902 disponía en su artículo 1409 que si los bienes embargados fuesen inmuebles se limitaría el embargo a librar mandamiento por duplicado al registrador de la propiedad para que extendiese la corres-pondiente anotación preventiva. La sección 9 de la referida ley de 1902 en que se funda el apelante para sostener que el embargo de la finca anotado en el registro es nulo y debe cancelarse por no baber sido notificado a sus dueños los es-posos Angleró dice así:
“El embargo y prohibición de enajenar inmuebles se efectuarán anotándolos en el Registro de la Propiedad y notificándolos al de-mandado, con la prevención de que no podrá enajenar los bienes em-bargados sino en pública subasta, con citación del demandante, que-dando el precio consignado a disposición del tribunal, ni enajenar en ningún caso l'os bienes en que baya recaído la prohibición. La ena-jenación de dichos bienes realizada en contravención a lo dispuesto en este artículo se reputará fraudulenta para todos los efectos civiles y penales, y las personas responsables del fraude serán castigadas además como culpables de desacato (desobediencia).”
En varias decisiones de este .Tribunal Supremo se ba be-cbo referencia a dieba sección en casos en que no estaba plan-teada la cuestión de la nulidad de un embargo de bienes in-muebles anotado en el registro por falta de notificación al dueño deudor sino otras de distinta naturaleza. Así, en el caso Oliver v. Registrador, 22 D.P.R. 708, lo único que se re-solvió es que una finca embargada sin que conste del registro que ba sido prohibida su enajenación sin pública subasta, cuya prohibición especial requiere una notificación especial al dueño de la finca, puede ser enajenada sin subasta pública. En el de Rodrígues v. Corte de Distrito, 31 D.P.R. 694, la cuestión a decidir era si cuando se embargan plantaciones puede el marshal nombrar depositario para ellas y se deci-dió que cuando se trataba de frutos recolectados es proce-dente el nombramiento de un depositario pero que cuando son frutos pendientes se hace necesario constituir una adminis-tración judicial, aunque incidentalmente se dijo que cuando se embargan bienes inmuebles la función del mársbal se li-*472mita a expedir mandamiento por duplicado al registrador de la propiedad, haciendo la correspondiente notificación al demandado. En el de Cosme v. Santi González, 37 D.P.R. 763, se trataba de si la corte en una acción personal había adquirido jurisdicción sobre la demandada no residente en esta Isla y se declaró que no la había adquirido porque aun-que se había librado por el marshal mandamiento al regis-trador de la propiedad para que anotase el embargo de una finca de la demandada no constaba que el embargo fue ano-tado, aunque también incidentalmente, citando la sección 9 antes mencionada, se dijo que no puede entenderse trabado el embargo hasta que quede anotado en el registro y notifi-cado al demandado. En el caso de Wenonah v. Antonsanti, 40 D.P.R. 263, también se trataba de si la corte había ad-quirido jurisdicción en acción personal sobre el demandado no residente y se dijo que cuando la citación por edictos del demandado se expidió ya el embargo estaba anotado en el registro, anotación que por sí constituye una notificación a todo el mundo, y que faltaba la notificación directa al deman-dado que la ley exige, sin decir cómo, ha de hacerse, pero que fué hecha por carta a la dirección del demandado.
La ley que contiene la sección 9 a que venimos refiriéndo-nos dice en su sección segunda que el aseguramiento de sen-tencia se ajustará a las varias reglas que establece, de las cuales las dos primeras dicen así:
“(a) Si la obligación reclamada fuere de dar cosa determinada poseída por el demandado o por un tercero a su nombre, se prohibirá al demandado, o al tercero, en su caso, la enajenación o gravamen de la cosa reclamada, hasta la resolución del pleito.
“ (b) Si la obligación fuere de pagar una suma de dinero, el ase-guramiento consistirá en el embargo de bienes bastantes del deudor para responder de las sumas reclamadas.”
De acuerdo con esa ley, que es la vigente, el asegura-miento de sentencia en el caso de Symister en cobro de dinero sólo podía consistir en el embargo de bienes de sus de-mandados sin prohibición de enajenarlos porque no recia-*473maba una cosa determinada, por lo que tal prohibición no fue decretada y consiguientemente no aparece en el registro. La notificación al demandado requerida por la sección 9 se re-fiere al caso en que se baya embargado un inmueble y se baya prohibido su enajenación, siendo necesaria la notificación al dueño porque no podrá venderlo sino en pública subasta con citación del demandante y depositando el precio en el tribunal, so pena de que la venta se repute fraudulenta y de que sea castigado por desacato; y no se refiere a un embargo sin esa prohibición porque si ésta no existe el dueño puede vender el inmueble embargado sin perjuicio de la persona a cuyo favor se haya hecho la anotación, según dispone el artículo 71 de la Ley Hipotecaria.
Por lo expuesto la notificación requerida por la sección 9 de la ley para asegurar la efectividad de la sentencia no era necesaria en este caso y la sentencia apelada en cuanto no declaró nulo el embargo de la finca debe ser confirmada.
El Juez Asociado Señor Hutchison está conforme con el resultado. El Juez Asociado Señor Córdova Dávila no in-tervino.